UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a a om em an ee es 0 Se oo oe epee - eee eX
WALLESCA PENZ, :
Plaintiff,
ORDER
v. ORDER
AL WASHER, 18 CV 4964 (VB)
Defendant.
wane ee ew eee we mae ma at eee =e x

 

The Court held a conference today at which plaintiff?s counsel and defendant’s counsel

appeared in person, it is HEREBY ORDERED:

I, The Court has allowed defendant to reserve his right to take a deposition of Dr.
Barbara Kidney.
2. The next case management conference is scheduled for January 30, 2020, at 10:00

a.m.

Dated: November 18, 2019
White Plains, NY
SO ORDERED

cel

Vincent L. Briccetti
United States District Judge

 
